Exhibit 10.1

 

MEDIA SERVICES AGREEMENT

 

Dated as of

 

February 15, 2006

 

Between

 

ALLOY, INC.

 

and

 

dELiA*s, INC.



--------------------------------------------------------------------------------

MEDIA SERVICES AGREEMENT

 

This Media Services Agreement (this “Agreement”) is made as of the 15th day of
February, 2006 (the “Execution Date”), by and between Alloy, Inc., a Delaware
corporation (“Alloy” or “Agent”) and dELiA*s, Inc., a Delaware corporation
(“dELiA*s”).

 

RECITALS

 

WHEREAS, Alloy and dELiA*s entered into a distribution agreement (the
“Distribution Agreement”) which, among other things, outlines the terms and
conditions of the distribution of all outstanding shares currently held by Alloy
of dELiA*s common stock on a pro rata basis to the shareholders of Alloy common
stock as of the spinoff record date (the “Spinoff”);

 

WHEREAS, dELiA*s, either directly or through its Affiliates, is engaged in
retail and direct response businesses primarily targeting the 12 – 19 year old
demographic group and Alloy, either directly or through its Affiliates, is
engaged in the business of, among other things, providing media and marketing
services primarily targeting the 10-24 year old market; and

 

WHEREAS, in connection with the Spinoff, dELiA*s deems it in its best interests
to appoint Agent to act as the exclusive third-party agent for itself and its
Affiliates for the purpose of, among other things, selling, licensing, renting
and otherwise making available to third parties the Company Media Assets (as
hereinafter defined) and Agent deems it in its best interests to accept such
appointment; and

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Agent and dELiA*s (each, a “Party”
and collectively, the “Parties”), on behalf of themselves and their Affiliates
hereby agree as follows:

 

1. Defined Terms. Terms with initial capital letters used herein without
immediate definition shall have the following meanings:

 

“Agent Material Adverse Effect” means any circumstance, change in or effect on
the Agent which materially adversely affects the ability of Agent to meet its
obligations set forth in this Agreement.

 

“Affiliate” as to any Person means any entity, directly or indirectly, through
one or more intermediaries, controlling, controlled by or under common control
with such Person.



--------------------------------------------------------------------------------

“Alloy Business” means any business operated by Alloy and its Affiliates as of
and subsequent to the Effective Date.

 

“Alloy Media Assets” means any and all assets currently or hereinafter acquired
or operated by Alloy or any of its Affiliates enabling Persons to reach third
parties to promote, market or advertise goods or services, including without
limitation, the Alloy Websites and any branding, buttons, banners, navigation
bars, and other placements and promotions or similar services and rights
executed on, displayed on or using information derived or obtained from any
Alloy Website; media boards; newspaper placement services; email, direct and
database marketing; content licensing; database and list rental and licensing;
sampling programs; research; and promotional, sampling and sponsorship programs.

 

“Alloy Websites” means any and all public-facing websites currently or
hereinafter owned or operated by Alloy or any of its Affiliates, including the
Alloy Flagship Websites and the Licensed URLs contained therein.

 

“Buyers” means those Persons who actually purchase any Company Brand product
either for themselves or another Person and the Persons for whom such products
were purchased.

 

“Catalog Requestors” mean those Persons who request to receive a Company
Catalog, offline or online.

 

“Claims” means all actions, causes of action, suits, debts, dues, sums of money,
accounts, bonds, bills, covenants, contracts, controversies, agreements,
promises, trespasses, damages, judgments, executions, claims, Liabilities,
investigations, prosecutions and demands whatsoever, in law or equity,
regardless of when made or asserted and regardless of whether fixed or
contingent.

 

“Company” means, collectively, dELiA*s and any Affiliate of dELiA*s after giving
effect to the Spinoff.

 

“Company Brands” means the Company Flagship Brands and any other brand acquired,
launched or operated by Company subsequent to the Effective Date.

 

“Company Business” means the merchandising and retail businesses operated by the
Company as of and subsequent to the Effective Date, including, without
limitation, the operation of the Company Websites and the Company Media Assets.

 

“Company Catalogs” means the Company Flagship Catalogs and any catalog or
publication acquired, launched or operated by the Company subsequent to the
Effective Date.

 

2



--------------------------------------------------------------------------------

“Company Flagship Brands” means the Alloy, CCS and dELiA*s merchandise brands.

 

“Company Flagship Websites” those websites or webpages supporting the Company
Brands except for the Alloy Flagship Websites.

 

“Company Material Adverse Effect” means any circumstance, change in or effect on
the Company or any Company Media Asset that, individually or in the aggregate
with any other circumstances (i) is materially adverse to the Company Business
or any Company Media Asset or (ii) materially adversely affects or could
reasonably be deemed to affect the ability of Agent to sell, license, rent or
otherwise make available any Company Media Asset.

 

“Company Media Assets” means any and all assets of the Company currently held or
hereinafter acquired through which Persons connect with or otherwise reach third
parties for the purpose of advertising, marketing or promoting products or
services, including without limitation, the Company Websites and any branding,
buttons, banners, navigation bars, and other placements and promotions or
similar services and rights executed on, displayed on or using information
derived or obtained from any Company Website; catalog print advertisements;
catalog insertions; online upsell arrangements; in store retail promotions; and
sample distribution, but excluding offline upsell arrangements.

 

“Company Websites” means the Company Flagship Websites and any website acquired,
operated or maintained subsequent to the Effective Date by dELiA*s or any
Affiliate of dELiA*s.

 

“Control” (including “controlled by” and “under common control with”) means,
with respect to any Person, the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise;
provided that, but without limiting the generality of the foregoing, any Person
owning, directly or indirectly, at least 50% of the voting securities or other,
similar, equity interest of any other Person shall be deemed to “control” such
other Person.

 

“Damages” means any and all costs, losses, Claims, Liabilities, fines,
penalties, damages and expenses (including interest which may be imposed in
connection therewith), court costs, and reasonable fees and expenses of counsel,
consultants and expert witnesses, incurred by a Party hereto.

 

“Data” means information that identifies or describes an individual or an
individual’s record of behavior or action, including without limitation, name,
telephone,

 

3



--------------------------------------------------------------------------------

postal address, phone number, email, date of birth, gender, and any information
listed on the Field Schedule (as hereinafter defined), but specifically excludes
(i) credit card data, and (ii) any of the foregoing information acquired by a
Party in connection with an acquisition of a company or business division.

 

“Direct Competitor” means any specialty teen retailer (e.g., Abercrombie & Fitch
or Limited Too).

 

“GAAP” means generally accepted accounting principles consistently applied by
Alloy, with only such changes thereto as may be required under applicable FASB
statements or similar governing accounting pronouncements.

 

“Indirect Competitor” means any retailer, manufacturer or wholesaler, not
including a Direct Competitor, which offers for sale a product competitive with
a product offered by the Company (e.g., Target offering teenage apparel).

 

“Intellectual Property” means (i) registered and unregistered trademarks,
service marks, trade dress, logos, trade names and corporate names and
registrations and applications for registration thereof together with all
goodwill therein, (ii) inventions, ideas, conceptions of potentially patentable
subject matter and patent disclosures, whether or not reduced to practice and
whether or not yet made the subject of a pending patent application or
applications, (iii) Internet URLs, domain name registrations and applications
(and any interests therein), (iv) statutory invention registrations, patents,
patent registrations and patent applications and all improvements thereto,
(v) copyrights (registered or otherwise) and registrations and applications for
registration thereof, (vi) computer programs and any related documentation and
(vii) trade secrets and confidential business information, technology (including
know-how and show-how), copyrightable works, financial, marketing and business
data, pricing and cost information, business and marketing plans and customer
and supplier lists and any other information owned or used by the Company in
connection with the Company Business and provided to or made available to Alloy
in connection with this Agreement.

 

“Liabilities” means liabilities, debts or obligations, whether accrued,
absolute, contingent or otherwise, known or unknown.

 

“Material Adverse Change” means a material adverse change in the business,
affairs, operations, assets, liabilities, prospects, results of operations or
the financial condition of the Company Business.

 

“Media Costs” means collectively, the (i) Insertion Costs; (ii) Sampling Costs;
(iii) Print Costs; (iv) Data Costs; and (v) Gift Certificate Costs.

 

4



--------------------------------------------------------------------------------

“Media Payments” means, collectively, the (i) Website Fees; (ii) Print Fees;
(iii) Insertion Fees; and (iv) Sampling Fees.

 

“Media Revenues” means, collectively, the (i) Website Revenues; (ii) the Print
Revenues; (iii) Insertion Revenues; and (iv) Sampling Revenues.

 

“Online Buyers” mean those Persons who purchase Company Brand products online
and the Persons for whom such products were purchased.

 

“Online Registrants” mean those Persons who register to become a member of or
request to receive additional information about goods and services offered in
connection with the Alloy Business or by or through any Alloy Website

 

“Ordinary Course of Business” means the operation of Company Business as
operated under Alloy’s control prior to the Spinoff in the ordinary course of
business consistent with the usual and customary practices as they existed as of
October 31, 2005 without regard to the transactions contemplated by the Spinoff
and hereby.

 

“Person” means a natural person, corporation, limited liability company,
partnership, trust, or joint venture, any governmental authority or any other
entity or organization.

 

2. General Obligations and Appointment of Agent.

 

2.1 Appointment of Agent. dELiA*s hereby, on behalf of itself and its
Affiliates, appoints Agent, and Agent hereby agrees to serve, as the Company’s
exclusive agent for the limited purpose of selling, licensing, renting or
otherwise making available any and all of the Company Media Assets to third
parties in accordance with the provisions hereof, provided, however, the Parties
expressly acknowledge and agree that Alloy is not appointed as agent for
purposes of (i) Company marketing, promoting or advertising any Company Brand on
its own behalf; or (ii) any marketing, promoting or advertising undertaken in
connection with the license agreement dated as of February 24, 2003 by and
between dELiA*s Corp. and JLP Schottenstein, LLP. The Company agrees that it
shall not sell, license, rent, or otherwise make available (or offer for sale,
license or rental) any Company Media Asset directly to any Person and that it
shall direct to the Agent any and all inquiries it or any Affiliate receives
regarding any Company Media Asset.

 

5



--------------------------------------------------------------------------------

2.2 Obligations of the Company.

 

2.2.1 Promotion of Agent. The Company shall advise third parties seeking to
advertise through or gain access to the Company’s Media Assets of Agent’s
exclusive, third party status and representation relationship of the Company as
set forth in this Agreement.

 

2.2.2 Agent Account Representative. The Company shall maintain at its own
expense skilled staff and other personnel it deems in its sole discretion
necessary to meet its obligations herein set forth.

 

2.3 Independent Contractor. The Company and Agent expressly acknowledge and
agree that no employment, partnership, or joint venture relationship is created
by this Agreement. The Parties further agree as follows:

 

  (a). Agent shall act at all times as an independent contractor under this
Agreement;

 

  (b). neither Agent nor anyone employed by, or acting for or on behalf of,
Agent will be an employee of the Company, and the Company is not liable for
employment or withholding taxes with respect to Agent or any employee of Agent;

 

  (c). subject to the terms and provisions set forth herein, Agent shall be free
to determine when, where and how Agent performs its responsibilities hereunder;

 

  (d). Agent is free to contract with, and provide similar services to, any
other Person regardless of whether such Person offers products or services
identical or similar to those offered by the Company or any of its Affiliates;
and

 

  (e) Agent is to contract directly with a Person seeking to advertise through
or gain access to any Company Media Asset and is free in its sole discretion to
determine the prices at which it shall offer to such Person the Company Media
Assets.

 

  (f) Subject to the terms of this Agreement and Alloy’s superceding rights to
the Company Media Assets as set forth herein, dELiA*s shall be entitled to use
any Company Media Asset to promote, market or advertise itself or any Affiliate
without Agent’s involvement.

 

2.4 No Additional Authority. Except as provided in this Agreement, Agent shall
have no authority to enter into any contract, agreement or other arrangement or
take any other action, by or on behalf of the Company, that would have the
effect of creating any obligation or liability, present or contingent, on behalf
of or for the account of the Company without the prior written consent of the
Company.

 

6



--------------------------------------------------------------------------------

2.5 Agent Obligations.

 

2.5.1 Staffing. Agent shall maintain at its own expense the marketing and
service capabilities, skilled sales staff and other personnel, and financial and
managerial capability as it deems in its sole discretion necessary to meet its
obligations herein set forth.

 

2.5.2 Training of Agent’s Sales Force. Agent shall, in its sole discretion,
train members of Agent’s sales force in representing the Company Media Assets as
such times as Agent, in its sole discretion, may determine is necessary to
satisfy its obligations hereunder.

 

2.5.3 Marketing Efforts. Agent shall use its commercially reasonable efforts to
promote and market the Company Media Assets and in fulfilling its other
obligations in this Agreement.

 

2.6 Advertising Guidelines. Company and Alloy agree to abide by the guidelines
set forth on Schedule 1 (the “Advertising Guidelines”) unless prior written
approval of the dELiA*s Chief Operating Officer or Chief Executive Officer is
obtained, which approval shall not be unreasonably withheld or delayed. If Agent
fails to comply with the Advertising Guidelines applicable to Website
Advertisements or the restrictions set forth in Section 6.5 with respect to
Company Data, Agent shall pay to Company an amount equal to the profit
recognized by Agent in connection with such noncompliant activities.

 

3. Website Services

 

3.1. (a) License by Alloy of Sub-Universal Resource Locators. Alloy shall
maintain the domain names www.alloy.com, www.delias.com and www.ccs.com
(collectively, the “Alloy Flagship Websites”) as public facing websites. Alloy
hereby licenses to the Company the right to use on a non-exclusive,
non-transferable, royalty-free basis (i) the universal resource locator
store.alloy.com within the www.alloy.com domain name for the purpose of
displaying Alloy merchandise brand products (the “Alloy Licensed URL”); (ii) the
universal resource locator shop.ccs.com contained within the www.ccs.com domain
name for the purpose of displaying CCS merchandise brand products (the “CCS
Licensed URL”); and (iii) the universal resource locator store.delias.com
contained within the www.delias.com domain name for the purpose of displaying
the dELiA*s merchandise brand products (the “dELiA*s Licensed URL,” and together
with the Alloy Licensed URL and the CCS Licensed URL, the “Licensed URLs”), all
on the terms and conditions herein set forth. The Company may, in its sole
discretion, transition from any or all of the Licensed URLs to another domain
name of its choice (each a “Replacement URL”), provided and on the condition
that such transition in no way affects or relieves the Company of any of its
obligations set forth in this Agreement. Any Replacement URL and the Licensed
URLs shall be referred to in this Agreement collectively as the

 

7



--------------------------------------------------------------------------------

“Company Flagship Websites”. Alloy will not license any Alloy Licensed URL to a
third party during the Term of this Agreement.

 

  (b) Unless explicitly set forth herein, the Parties expressly acknowledge and
agree that the Company shall control the Company Flagship Websites, and all
content and graphics contained therein, including, without limitation:
(a) creating and posting product information and descriptions at the Company
Flagship Websites; (b) ensuring the accuracy and appropriateness of materials
posted at the Company Flagship Websites and/or provided for use by Alloy on the
Alloy Flagship Websites (including, among other things, all product-related
materials); (c) ensuring that materials posted at the Company Flagship Websites
and/or provided for use by Alloy do not violate or infringe upon the rights of
any third party (including, without limitation, copyrights, trademarks, trade
secrets, privacy or other personal or proprietary rights); (d) and ensuring that
materials posted at the Company Flagship Websites and/or provided for use by
Alloy are not libelous and comply with all applicable laws and regulations.
Company agrees to indemnify and hold harmless Alloy and its Affiliates from any
Claims (i) arising from Company’s use of the Licensed URLs, including any
information posted thereon; or (ii) in connection with or related to any Company
Flagship Website; provided, however, Company shall not be obligated to indemnify
Alloy for any Claim directly attributable to Alloy’s action or inaction.
Notwithstanding anything contained herein to the contrary in this section,
Company shall not be responsible in any way for content or graphics supplied by
or provided either directly or indirectly through Alloy.

 

  (c) Unless explicitly set forth herein, the Parties expressly acknowledge and
agree that Alloy shall control the Alloy Flagship Websites, and all content and
graphics contained therein, including, without limitation: (a) creating and
posting of content and advertisements; (b) ensuring the accuracy and
appropriateness of materials posted on the Alloy Flagship Websites; (c) ensuring
that materials posted at the Alloy Flagship Websites do not violate or infringe
upon the rights of any third party (including, without limitation, copyrights,
trademarks, trade secrets, privacy or other personal or proprietary rights);
(d) and ensuring that materials posted on the Alloy Flagship Websites are not
libelous and comply with all applicable laws and regulations. Alloy agrees to
indemnify and hold harmless Company and its Affiliates from any Claims
(i) arising from the Alloy Flagship Websites, including any information posted
thereon; or (ii) in connection with or related to any Alloy Flagship Website;
provided, however, Alloy shall not be obligated to indemnify Company for any
Claim directly attributable to Company’s action or inaction. Notwithstanding
anything contained herein to the contrary in this section, Alloy shall not be
responsible in any way for content or graphics supplied by or provided either
directly or indirectly through Company.

 

  (d) The Company shall require or request each Buyer, Catalog Requestor and
Online Registrant to provide at least that information set forth on Schedule 2
(the “Field Schedule”) as well as any information reasonably requested by Alloy
from time to time and mutually agreed upon by the Parties.

 

8



--------------------------------------------------------------------------------

3.2. Crosspromotion Services.

 

3.2.1 Alloy shall:

 

  (a). establish and maintain links from the homepage of www.alloy.com to
shop.alloy.com or any Replacement URL thereto identical in location, size and
prominence to those set forth on Schedule 3 (“Alloy Link Schedule”) unless prior
approval from Company is obtained, which approval shall not be unreasonably
withheld or delayed, and with the understanding that Alloy will use commercially
reasonable efforts to provide Company with the ability to easily and without
undue delay or interference to update the portions allocated to Company as set
forth in this Agreement as it deems appropriate;

 

  (b). establish and maintain links from the homepage of www.ccs.com to
shop.ccs.com or any Replacement URL thereto identical in location, size and
prominence to those set forth on Schedule 4 (the “CCS Link Schedule”) unless
prior approval from Company is obtained, which approval shall not be
unreasonably withheld or delayed, and with the understanding that Alloy will use
commercially reasonable efforts to provide Company with the ability to easily
and without undue delay or interference to update the portions allocated to
Company as set forth in this Agreement as it deems appropriate;

 

  (c). establish and maintain the links on the homepage of www.delias.com on
Schedule 5 (the “dELiA*s Homepage Schedule”) with the understanding that
(i) Company shall use commercially reasonable efforts to provide Agent with the
ability to easily and without undue interference to update the portions not
allocated to Company as set forth in this Agreement as it deems appropriate and
(ii) if, at Alloy’s election, this process shall transition, Alloy will control
(i.e. uploading of graphics, content, etc.) the www.delias.com page and will
grant to Company the ability to update directly the links set forth on the
dELiA*s Homepage Schedule; and

 

  (d). place a shop button with an embedded link to the corresponding Company
Flagship Website on the first, left placement of the navigation bar on each page
of each Alloy Flagship Website.

 

3.2.2 The Company shall:

 

  (a)

establish and maintain a site navigation bar on each page and subpage of
store.alloy.com (or any Replacement URL thereto) identical to the site
navigation bar

 

9



--------------------------------------------------------------------------------

 

displayed on the homepage of www.alloy.com set forth on Schedule 6 (the “Alloy
Nav Bar Schedule”) with the understanding that Alloy may require the Company to
revise such navigation bar so that it conforms with the navigation bar on the
alloy.com homepage, provided that placement of the shop link shall not be
changed without Company’s prior written consent;

 

  (b) establish and maintain link a site navigation bar on each page and subpage
of shop.ccs.com (or any Replacement URL thereto) identical to the site
navigation bar displayed on the homepage of www.ccs.com set forth on Schedule 7
(the “CCS Nav Bar Schedule”), with the understanding that Alloy may require the
Company to revise such navigation bar so that it conforms with the navigation
bar on the alloy.com homepage, provided that placement of the shop link shall
not be changed without Company’s prior written consent;

 

  (c) establish and maintain a site navigation bar on each page and subpage of
shop.dELiAs.com (or any Replacement URL thereto) identical to the site
navigation bar displayed on the homepage of www.dELiAs.com set forth on Schedule
8 (the “dELiA*s Nav Bar Schedule”) with the understanding that Alloy may require
the Company to revise such navigation bar so that it conforms with the
navigation bar on the alloy.com homepage, provided that placement of the shop
link shall not be changed without Company’s prior written consent;

 

  (d) direct each Person who places, initiates or completes an online
merchandise order to an Alloy Website or webpage thereof as Alloy designates
subsequent to (i) completion of a merchandise order; or (ii) abandonment of a
merchandise order after the Company has attempted to recapture the sale, with
the understanding that such redirection shall occur before any upsell is offered
or order confirmation, order completion, thank you or other similar message is
displayed;

 

  (e) promote the applicable Alloy Flagship Website in a prominent manner on all
bags and boxes used in connection with retail store activities and outgoing
direct mail order shipments; provided, that the Parties acknowledge that, in
lieu of printing directly onto bags and boxes, the Company may print the
applicable Alloy Flagship Website onto one or more tapes which tapes shall be
affixed to bags and boxes by the Company’s sales and shipping personnel;

 

  (f) establish and maintain prominent advertisement and placement of
www.alloy.com on the cover of each Alloy catalog and those certain pages therein
as set forth on Schedule 9 (“Alloy Catalog Schedule”), with such advertisement
and placement to be effected in a manner consistent with those effected by the
Company in the Ordinary Course of Business;

 

10



--------------------------------------------------------------------------------

  (g) establish and maintain prominent advertisement and placement of
www.delias.com on the cover page of each dELiA*s catalog and those certain pages
therein as set forth on Schedule 10 (“dELiA*s Catalog Schedule”), with such
advertisement and placement to be effected in a manner consistent with those
effected by the Company in the Ordinary Course of Business;

 

  (h) establish and maintain prominent advertisement and placement of
www.ccs.com on the cover page of each CCS catalog and those certain pages within
as set forth on Schedule 11 (“CCS Catalog Schedule”), with such advertisement
and placement to be effected in a manner consistent with those effected by the
Company in the Ordinary Course of Business;

 

  (i) make available to Alloy those certain placements on or within each Company
Flagship Catalog (as hereinafter defined) excluding sale catalogs as set forth
on Schedule 12 (“Media Blurb Schedule”) for the purpose of promoting a third
party product or service or an Alloy Media Asset, provided that such
advertisement does not promote a third party website;

 

  (j) establish and maintain on each Company Flagship Website with the embedded
links identical in size and placement to those set on Schedule 13 (the “Embedded
Link Schedule”), with the understanding that Alloy may require Company to edit
the copy no more than once every six (6) months provided that such changes may
not exceed the current word count; and

 

  (k) establish and maintain a link on each page and subpage of each Company
Flagship Website to a page of an Alloy Flagship Website designated by Alloy for
the purpose of permitting Alloy to collect Data from Persons seeking to become
on Online Registrants, which links shall be similar is size, placement and
location consistent with the Ordinary Course of Business.

 

For the avoidance of doubt, (i) no monies shall be owed to a Party by the other
Party in connection with or related to any of the crosspromotion services set
forth in Section 3.2, and (ii) no changes shall be made to any schedule
referenced in Section 3.2 unless mutually agreed upon by both parties in
writing.

 

3.3. Website Advertising

 

3.3.1 Website Advertisements. Subject to the terms of this Agreement, Alloy
shall have the sole and exclusive right during the Term to sell any and all
third party advertisements and promotions on the Company Websites, including
without limitation, graphical advertisements, upsell arrangements, and online
contests and sweepstakes (the “Website Advertisements”). The

 

11



--------------------------------------------------------------------------------

Company shall make available to Alloy for the purpose of offering for sale at
least those advertising units on the Company Flagship Websites set forth on
Schedule 14 (the “Website Advertising Schedule”). The Parties agree to cooperate
in good faith regarding any proposed changes to Website Advertising Schedule,
provided that any changes are subject to the mutual agreement of the Parties.
Subject to the terms of this Agreement, in the event that Alloy does not sell a
unit listed on the Website Advertising Schedule to a third party, Alloy may use
such unit as it deems appropriate in its sole discretion, including without
limitation, to advertise one or more Alloy Media Asset or as a value added
component of third party promotional campaign.

 

3.3.2 Website Advertisement Content and Deployment. Subject to the terms of this
Agreement, Alloy shall control the content, design and deployment of any Website
Advertisement. The Company shall comply with reasonable instructions provided by
Alloy from time to time, including special instructions related to ad tagging,
ad reservations and cookie deployment. The Company shall cooperate with Alloy as
reasonably requested to meet the demands of special advertising campaigns, such
as geotargeted campaigns, subject to Company’s technology being able to support
such request. In the event that Company incurs any out-of-pocket costs in
connection with such request, Alloy agrees to reimburse Company such costs to
the extent they are reasonable and approved by Alloy in advance. To the extent
necessary and practical, the Parties agree to cooperate and use commercially
reasonable efforts to make available to the other a content management system
for the purpose of allowing such other Party to upload its content directly on
the Alloy Flagship Websites or the Company Websites, as the case may be, as
permitted by the terms of this Agreement.

 

3.3.3 Media Metrix. The Company agrees to execute the Traffic Assignment Request
in favor of Alloy substantially in the form attached hereto as Exhibit 15
(“Media Metrix Request”), which request shall cover all Company Flagship
Websites, and to provide a copy to Alloy as soon as practical, , but in any
event no later than thirty days after Alloy’s request.

 

3.3.4 Website Advertising Consideration. Alloy shall be entitled to invoice and
collect all payments from third parties for Website Advertising (“Website
Revenues”). Alloy shall pay to Company a flat monthly fee as follows for the
Website Advertisements (“Website Fees”) as follows:

 

(i) Twelve Thousand Dollars ($12,000) for Website Advertisements on the Alloy
Licensed URL or any Replacement URL;

 

(ii) Five Thousand Dollars ($5,000) for Website Advertisements on the CCS
Licensed URL or any Replacement URL; and

 

(iii) Three Thousand Dollars ($3,000) for Website Advertisements on the dELiA*s
Licensed URL or any Replacement URL.

 

12



--------------------------------------------------------------------------------

Alloy shall invoice and collect payments from third parties for Website
Advertisements regardless of whether Agent, the Company or another Person was
the procuring or generating source of such advertising. The Website Payments
shall be payable to Company regardless of whether or not Alloy sells any Website
Advertisements to a third party.

 

4. Catalog Media Services

 

4.1 Print Media Services.

 

4.1.1 The Company shall make available in each Alloy catalog, dELiA*s catalog,
and CCS catalog (collectively, the “Company Flagship Catalogs”) those number of
pages at the identified page location set forth on Schedule 16 (“Print
Schedule”) and Alloy shall have the right to purchase such pages at such
locations for the purpose of advertising third party products or services or any
Alloy Media Asset (“Print Advertisements”).

 

4.1.2 Costs, Calendar and Process.

 

4.1.2.1. The Parties hereby agree to the publication schedule set forth on
Schedule 17 (the “Print Publication Schedule”) for the period from the Effective
Date through                             . No later than May 30 and November 30
of each year the parties shall establish the Print Publication Schedule for the
following six months, which Print Publication Schedule shall be consistent with
schedules established in the Ordinary Course of Business. On or before each
[Intention Date] set forth in the Print Process Schedule, Alloy will advise
Company of the number of pages it desires to reserve for Print Advertisements,
which number shall be either zero (0), four (4) or eight (8) (the “Intended
Number”). On or before each [Commitment Date] set forth in the Print Process
Schedule Alloy will advise Company in writing of the actual number of pages it
intends to use for Print Advertisements (the “Actual Number”). In the event that
the Intended Number is greater than the Actual Number, Company and Alloy each
agree to split the Print Costs (determined in accordance with the Print Costs
Schedule) incurred with such the Remainder Pages (as defined below). In the
event that the Remainder Pages when divided by two (2) does not result in a
whole number (the “Overage”), the Parties agree to alternate assuming
responsibility for such Overage.

 

4.1.2.2. The Parties hereby agree to the costs set forth on Schedule 18 (the
“Print Costs Schedule”). No later than May 30th and November 30th of each year
the parties shall establish the Print Cost Schedule for the following six
months, with the understanding that

 

13



--------------------------------------------------------------------------------

appropriate adjustments shall be made to reflect actual increased or decreased
postage and printing costs incurred by Company, as the case may be.

 

Intended Number less Actual Number = Remainder Pages

 

4.1.3 Product Integration. In addition to the Print Advertisements, Company
agrees, and agrees to cause its Affiliates, to make available no less than six
(6) product integration opportunities similar in placement and size to those set
forth on the Media Blurb Schedule in each Alloy and dELiA*s catalog distributed
to Alloy during any given 12 month period with it being understood that such
product integrations will be placed relevantly when possible (e.g.
advertisements promoting women’s shaving cream will appear on pages with bare
legs), the placement specifications will negotiated in good faith between the
parties; and Alloy shall not offer product integration opportunities to third
parties buying less than two (2) pages in a Company Brand catalog.

 

4.1.4 Compensation. Alloy shall invoice and collect payments from third parties
for Print Advertising (“Print Revenues”) regardless of whether Agent, the
Company or another Person was the procuring source of such revenues and shall
pay to the Company twenty-five percent (25%) of the difference between Print
Revenues less any third party commission costs incurred by Alloy and Print Costs
(“Print Fees”). In addition, Alloy shall pay to the Company the amount of “Print
Costs” determined in accordance with the Print Costs Schedule. No Print Fees
shall be owed to Company for any Print Advertisement advertising any Alloy Media
Asset. For the avoidance of doubt, (i) no Print Fees shall be owed to Company
for any Print Advertising placed on behalf of a third party unless and until
such monies have been collected from such third party client by Alloy, but Alloy
shall be responsible for paying associated Print Costs; and (ii) no Print Fees
or Print Costs shall be owed to Company for any product integrations to the
extent such product integrations were offered to a third party as a value added
on component.

 

4.2. Catalog Insertions.

 

4.2.1. Company shall make available to Alloy the right to include in each
Company Flagship Catalog other than clearance catalogs (i) two (2) blow-in
inserts (“Blow-In Inserts”) and (ii) one bound bind-in insert based on the
technical specifications of each catalog (“Bind-In Insert” and together with the
Blow-In Inserts, the “Insertions”); and in each clearance catalog, one Blow-In
Insert. Each Blow-In Insert shall be separated by at least 2 pages from the
other Blow-In Insert and at least 2 pages from the Bind-In Insert and shall not
appear on or within 2 pages of any Print Advertisement. Insertions are subject
to technical specifications set forth in the Insertion Process Schedule (defined
below).

 

14



--------------------------------------------------------------------------------

4.2.2 Costs, Calendar and Process.

 

4.2.2.1 The Parties hereby agree to the publication schedule set forth on
Schedule 19 for the period from the Effective Date through
                             (the “Insertion Publication Schedule”). No later
than May 30th and November 30th of each year the parties shall establish the
Insertion Publication Schedule for the following six months, which schedule
shall be consistent with schedules made in the Ordinary Course of Business.

 

4.2.2.2 The Parties hereby agree to the costs set forth on the Print Costs
Schedule. The parties further agree to review the Print Costs Schedule at least
twice per calendar year no later than May 30th and November 30th of each year,
with the understanding that appropriate adjustments shall be made to reflect
increased or decreased postage and printing costs, as the case may be and that
such costs shall be calculated in a manner consistent with costs calculated in
the Ordinary Course of Business.

 

4.2.2.3 The Parties hereby agree to the process set forth on Schedule 20 setting
forth deadlines regarding Insertions (the “Insertion Process Schedule”). The
parties further agree to review the Insertion Process Schedule twice per
calendar year no later than May 30th and November 30th of each year, with the
understanding that such schedule shall be consistent with schedules made in the
Ordinary Course of Business.

 

4.2.3 Compensation. Alloy shall invoice and collect payments from third parties
for Insertions regardless of whether Agent, the Company or another Person was
the procuring source of such revenues. (“Insertion Revenues”) and shall pay to
Company 25% of the difference between the Insertion Revenues less any sales
commissions paid by Alloy to third parties in connection with Insertions and the
Insertion Costs (“Insertion Fees”). In addition, Alloy shall pay to Company the
amount of “Insertion Costs” as determined in accordance with the Print Costs
Schedule. Alloy shall be entitled to promote any Alloy Media Asset via an
Insertion in which case no Insertion Fees shall be owed to Company for such
Insertions placed, but Alloy shall be responsible for paying associated
Insertion Costs. For the avoidance of doubt, no Insertion Fees shall be owed to
Company for any Insertions placed on behalf of a third party unless and until
such monies have been collected from such third party client by Alloy, but Alloy
shall be responsible for paying associated Insertion Costs.

 

15



--------------------------------------------------------------------------------

5. Sampling

 

5.1. Outbound Shipping Samples. Company shall make available to Alloy at least
six (6) sample and insertion distribution units per outbound package distributed
by each Company Flagship Brand for the purpose of advertising third parties
products or services or any Alloy Media Asset (“Sampling”); with the
understanding that an outbound package must weigh one or more pounds in order to
include samples (i.e. goods such as CD’s) and outbound packages weighing under
one pound may include up to six (6) individual insertions (i.e. paper medium
only) or one (1) Bundled Sample (as hereinafter defined) plus five
(5) individual insertions up to the six (6) slot allotment. Outbound Sampling
products shall include paper products and tangible goods; provided, however,
that any food, candy or perfume products intended for Outbound Sampling must be
pre-approved by Company. Should Alloy desire more than six (6) units per
outbound package for any Company Flagship Brand at any given time during the
Term, Alloy will have the right to bundle several samples together provided that
such samples are in paper medium (“Bundled Samples”) and Alloy assumes
responsibility including associated costs for such Bundled Samples.

 

5.1.1 Company will provide to Alloy no later than the tenth (10th) day of each
month during the Term an updated weekly reforecasted projections for the
remainder of the year, including projections for all packages and packages
greater than one pound anticipated to be delivered during the course of the
year. Company shall use commercially reasonable efforts to comply with
reasonable requests of Agent with respect to Outbound Sampling, including,
without limitation, inventory, additional samples, and stopping a distribution.
If Company incurs out-of-pocket costs in connection with accommodating any
extraordinary request Alloy shall reimburse Company such costs to the extent
that such costs were reasonable and approved by Alloy in advance.

 

5.1.2. The Parties hereby agree to the costs set forth on Schedule 21 (the
“Outbound Costs Schedule”). The parties further agree to review the Outbound
Costs Schedule twice per calendar year no later than May 30th and November 30th
of each year, with the understanding that such costs shall be calculated in a
manner consistent with costs calculated in the Ordinary Course of Business,
provided that any such increase will not affect Outbound Sampling booked prior
to the date such increases were agreed upon by the Parties.

 

5.1.3. Alloy shall, and shall cause its Affiliates to, use commercially
reasonable efforts to not send to Company any inventory for Sampling more than
three (3) weeks prior to the start date of any sampling program. In the event
Alloy requests cessation of a sampling program prior to its scheduled end date,
Alloy shall make arrangements for removal or destruction of unused inventory
within two (2) weeks of the later of such stoppage or final inventory count, or
Company shall be entitled send unused inventory to Alloy at Alloy’s expense
provided such costs are reasonable and consistent with competitive shipping
costs.

 

16



--------------------------------------------------------------------------------

5.2. Retail Sampling Services.

 

5.2.1 In-Store Promotions. The Company will make available to Alloy the right to
conduct in-store promotions at or in each Company Brand retail location
(“In-Store Promotions”) to promote a third party’s product or service or an
Alloy Media Asset consistent with Schedule 22 (the “Retail Sampling Schedule”),
with the understanding that In-Store Promotions must comply with and are subject
to the terms and conditions of the applicable retail store lease. Company will
make available to Alloy no less than (i) one signage and sampling promotional
opportunity and (ii) one sampling opportunity per month for each dELiA*s retail
location for In-Store Promotions, subject to the technical specifications of
each retail store. In-Store Promotions shall include any and all third party
promotions conducted at or within a Company Brand retail location designed to
increase brand awareness or otherwise promote, advertise or market a product or
service, including without limitation, any sample, coupon, paper insert or other
hand-to-hand deliverable to be distributed at point of sale; any lease line
sign, register wrap sign, or dressing room sign; or any other reasonable media
and marketing means, provided that Alloy shall obtain Company’s prior written
consent before committing to conducting In-Store Promotions involving the use of
buttons, mirror clings and in-store demonstrations or any other media not
specifically stated herein. Alloy and dELiA*s agree to review the Retail
Sampling Schedule upon the opening of every five (5) new retail stores, with the
understanding that the monthly distribution quantities and distribution
opportunities shall increase proportionally to the average monthly distribution
per store as outlined in the Retail Sampling Schedule. Notwithstanding anything
contained herein to the contrary, in no event shall the monthly distribution
quantities set forth in the Retail Sampling Schedule be reduced unless and until
the number of dELiA*s brand retail locations is less than forty (40).

 

5.2.2 Reporting and Other.

 

  (a) No later than the second (2nd) business day of any each month, Alloy shall
provide to dELiA*s an in-store completion form substantially in the form set
forth as Exhibit 23 (the “In-Store Completion Form”) outlining by store, the
elements of the In-Store Promotions conducted during the previous month. dELiA*s
shall return to Alloy the completed In-Store Completion Form by the tenth
(10th) day of such month.

 

  (b) No later than the second (2nd) business day of each month, Alloy shall
provide to dELiA*s a monthly finance form substantially in the form set forth as
Exhibit 24 (the “Monthly Finance Form”). dELiA*s shall return to Alloy the
completed Monthly Finance Form by the tenth (10th) days of such month.

 

17



--------------------------------------------------------------------------------

  (c) Company agrees to allow Alloy or its designees reasonable access to its
retail locations for the purpose of taking photographs evidencing the In-Store
Promotions with the prior approval of Company which shall not be unreasonably
withheld or delayed. Should Company not respond to any such request within two
(2) business days, Company shall be deemed to have consented to such access.

 

  (d) In the event that there are any unused or left over promotional materials
in connection with an In-Store Promotion, Company agrees to distribute such
promotional materials until deplete, using commercially reasonable efforts to
distribute such materials as soon as possible. The provisions of this section
shall apply only to the extent if the quantity received by Company is equal to
or less than the quantity set forth on the Retail Sampling Schedule.

 

5.3 Compensation. Alloy shall invoice and collect payments from third parties
for Sampling and In-Store Promotions (“Sampling Revenues”) and shall pay to
Company 20% of the difference between Sampling Revenues less any third party
commissions payable by Alloy and Sampling Costs (“Sampling Fees”). “Sampling
Costs” shall mean any costs incurred by Alloy in connection with the In-Store
Promotions and Sampling, including printing and distribution costs. Alloy shall
be responsible in all respects for dealing with third party vendors retained to
carry out Sampling and In-Store Promotions, including without limitation,
printing and coordination of delivery schedules. In the event that Alloy chooses
to work with a dELiA*s designated printer, dELiA*s sole responsibility shall be
to deliver the artwork to such printer and all approvals and costs shall be
Alloy’s responsibility. Alloy shall be entitled to promote any Alloy Media Asset
via Sampling and In-Store Promotions, in which case Alloy shall be responsible
for paying Sampling Costs and any direct out-of-pocket costs incurred by Company
in connection with or directly attributable to such Sampling or In-Store
Promotions, but no Sampling Fees shall be owed for such Outbound Sampling and
In-Store Promotions. No Sampling Fees shall be owed to Company for any Outbound
Sampling and In-Store Promotions unless and until such monies have been
collected from the third party client by Alloy, but Alloy shall be responsible
for associated Sampling Costs.

 

6. DATA COLLECTION, OWNERSHIP AND USE.

 

6. 1 Data Collection.

 

6.1.1. Alloy Data Collection. Notwithstanding anything set forth in this
Agreement to the contrary and for the avoidance of doubt, Alloy shall be
responsible in all respects for the collection of any and all Data collected
through any Alloy Flagship Website excluding Data

 

18



--------------------------------------------------------------------------------

collected through any Licensed URL and Data collected by Alloy for the benefit
of a third party client (the “Alloy Flagship Data”).

 

6.1.2 Company Data Collection. Company shall be responsible in all respects for
the collection of any and all Data from Buyers and Catalog Requestors and for
Retail Store Data (as hereinafter defined) (collectively, the “Company Data”).
Company agrees to cooperate with and take reasonable direction from Alloy in
connection with the collection of Data from Online Registrants, including
without limitation, establishing and maintaining links to the Alloy Flagship
Websites for such purposes. For the avoidance of doubt, any Data collected by
Company from Online Registrants on any or through any Company Website shall be
deemed Alloy Data for purposes of this Agreement.

 

6.1.3 Offline Data Collection. Data collected by Company offline through a call
center, shall be deemed Company Data for purposes of this Agreement, with it
being expressly understood that such Data shall be jointly owned by Alloy.
Company shall use commercially reasonable efforts to ensure that it obtains the
necessary consents from Persons to comply with the provisions of this section,
including without limitation, posting and maintenance of a privacy policy
applicable to offline collection of Company Data.

 

6.1.4 Enhancements to Data. Subject to the terms of this Agreement, each Party
shall advise the other Party of any enhancements made to the Data including
without limitation, any list hygiene, updates acquired from the National Change
of Address database, address correction and dubious name removals, information
of a demographic or psychographic nature, or enhancements to improve
deliverability, or address hygiene (“Enhancements”) and to the extent requested
by such other Party share with it any such Enhancements and to the extent
permitted pursuant to any third party agreements, with it being understood that
each Party shall use commercially reasonable effort to obtain the right to
transfer to the other Party such Enhancements pursuant to this Agreement. To the
extent that sharing Enhancement to any Data results in the sharing Party
incurring royalty type costs, the Party receiving such Enhancement will
reimburse the sharing Party such costs (“Enhancement Costs”). To the extent
Enhancements are shared between Parties, the receiving Party shall abide by and
be subject to any and all applicable restrictions of the third party from whom
the Enhancements were obtained, if any. Alloy and Company each agree, and agree
to cause their respective Affiliates, to deliver Enhancements as soon as
practicable, but in no event later than the next scheduled update after the
Enhancement is obtained.

 

6.1.5 dELiA*s and Alloy each agree, and to cause their Affiliates to agree, use
best efforts to, where applicable, work to make the Data collection and delivery
processes contemplated by this Parties pursuant to this Agreement compliant with
the Field Schedule.

 

19



--------------------------------------------------------------------------------

6.2 Ownership of Data.

 

6.2.1 Alloy Data. Alloy Flagship Data shall be jointly owned by Alloy and
dELiA*s (or a designated dELiA*s Affiliate) exclusively for the purposes and
subject to the restrictions set forth in Section 6.5. Company acknowledges that
Alloy collects Data through Alloy Websites other than the Alloy Flagship
Websites (the “Alloy Media Data” and together with the Alloy Flagship Data, the
“Alloy Data”) and Alloy, to the extent not in violation of privacy laws or
inconsistent with a Person’s stated desires, if requested by Company, shall, and
shall cause its Affiliates to, transfer to dELiA*s (or a designated dELiA*s
Affiliate) joint ownership in and to the Alloy Media Data exclusively for the
purposes and subject to the restrictions set forth in Section 6.5.

 

6.2.2 Company Data. Company Data shall be jointly owned by Company and Alloy (or
a designated Alloy Affiliate) exclusively for the purposes and subject to the
restrictions set forth in Section 6.5. The Parties acknowledge that the Company
collects Data through retail stores (the “Retail Store Data”) and Company, to
the extent not in violation of privacy laws or inconsistent with a Person’s
stated desires, if requested by Alloy, shall, and shall cause its Affiliates to,
transfer to Alloy (or a designated Alloy Affiliate) joint ownership in and to
the Retail Store Data exclusively for the purposes and subject to the
restrictions set forth in Section 6.5.

 

6.3 Delivery of Data.

 

6.3.1 Alloy shall, and cause its Affiliates to, comply with those processes
outlined in Schedule 25 (the “Alloy Data Delivery Schedule”) regarding delivery
of Alloy Flagship Data, with it being expressly understood and agreed that
unless and until Company transitions from a Licensed URL to a Replacement URL
Alloy Flagship Data shall only include Data collected from Online Registrants.
Alloy will deliver complete any new or updated Alloy Flagship Data in an
electronic format mutually acceptable to both parties no later than the sixth
(6th) and twenty-first (21st) day of each month during the Term.

 

6.3.2 dELiA*s shall, and cause its Affiliates to, comply with those processes
outlined in Schedule 26 (the “dELiA*s Data Delivery Schedule”) regarding
delivery of Company Data. Company shall deliver to Alloy complete copies of any
and all new or updated Company Data collected to previously delivered Company
Data, with such data to be delivered to Alloy in an electronic format mutually
acceptable to both parties no later than the sixth (6th) and twenty-first
(21st) day of each month during the Term.

 

20



--------------------------------------------------------------------------------

6.4 Opt-In, Opt-Out, Privacy.

 

6.4.1 Each Party shall, and shall cause its Affiliates to, maintain at the
appropriate data acquisition point those opt-in/opt-out requests set forth on
Schedule 27 (“Opt-In Schedule”) and to collect and maintain the Company Data and
Alloy Data, as applicable, in accordance with a privacy policy substantially in
the form set forth at Schedule 28 (the “Privacy Policy”). For the avoidance of
doubt, Company shall not display or host any privacy or other policy on any
Licensed URL as the privacy policies maintained by Alloy on the Alloy Flagship
Websites shall control and apply to the collection of all Data collected through
any Licensed URL. If either Party becomes aware that the Opt-In Schedule or the
Privacy Policy will require modification, enhancement and/or clarification for
any reason, including but not limited to, changes in law or regulation, such
Party shall provide prompt notice to the other Party. If such modification,
enhancement and/or clarification affects either Party’s ability to perform its
obligations or exercise its rights hereunder, the Parties agree to work together
in good faith to modify this Agreement and/or mutually agree upon appropriate
modifications to the Opt-In Schedule or the Privacy Policy, as appropriate,
and/or take such additional steps, including, without limitation, collection and
ownership of Alloy Flagship Data or Company Data, as applicable, by one Party
with joint ownership to be transferred to the other Party, or creation of an
entity to be jointly owned by each of Company and Alloy to collect the Alloy
Flagship Data or Company Data, to the extent possible to preserve the intentions
and expectations of the Parties as reflected in the terms hereof. Company and
Agent further agree to cooperate in good faith in connection with the posting
and maintenance of any other policies or terms of use as may be required by law
or otherwise necessary or desirable to effect the intentions of the Parties as
set forth in this Agreement, including without limitation the posting of a
privacy policy applicable to residents of certain states or to Data collected
offline. The Parties agree that this provision 6.4.1 is a material term of this
Agreement.

 

6.4.2 Each Party shall, and shall cause its Affiliates, to adhere to the request
process and procedures established in the Ordinary Business Course and set forth
on Exhibit 29 (the “Opt-Out Process”), including without limitation with respect
to opt-out /opt-in requests and change of address information.

 

6.4.3 Company shall provide or cause its Affiliates to provide the application
program interface (API) for each Company Flagship Website in substantially the
same manner as provided in the Ordinary Course of Business to Alloy or to a
designated Alloy third party as Alloy may reasonably request.

 

21



--------------------------------------------------------------------------------

6.5 Data Usage Restrictions.

 

6.5.1 Restrictions upon Company. dELiA*s, on behalf of itself and its
Affiliates, shall only use and share the Data in connection with Company
Business, subject to the following restrictions:

 

  (a) Company shall not make available any Alloy Data to, or use any Alloy Media
Data for the benefit of, any third party during the Term.

 

  (b) Company shall not make available any Company Data to, or use for the
benefit of, any third party during the Term, except

 

  i. in connection with list exchanges where (i) Company works with a third
party list manager designated by Alloy; (ii) the person or group to whom Company
enters into a list exchange arrangement is either a publisher or merchandiser;
and (iii) such exchange is for a limited one-time purpose;

 

  ii. in connection with cooperative exchange programs on the condition that
such program (i) is with a company listed on the Schedule 30 (the “Coop Exchange
Schedule”), which schedule Company can revise with Alloy written approval, not
to be unreasonably withheld or delayed and (ii) precludes such data from being
delivered to a third party either directly or indirectly resulting in monies
payable to Company or any of its Affiliates; or

 

  iii. in connection with third party Company suppliers retained in connection
with the Merchandising Business, such as a shippers and credit card processors.

 

  (c) Company shall not send more than one email message per week to any Person
whose personally identifying information is considered Company Data, except
twenty weeks during any given calendar year Company may send two emails per week
to such Person.

 

  (d) Notwithstanding anything contained herein to the contrary, dELiA*s may
assign or otherwise transfer any and all rights, interests, or title to the
Alloy Data it acquires pursuant to this Agreement to any of its Affiliates,
which Affiliates may use such Data consistent with the terms of this Agreement.

 

6.5.2. Restrictions upon Alloy. Alloy, on behalf of itself and its Affiliates,
shall only use and share the Data in connection with the Alloy Business, subject
to the following restrictions:

 

  (a).

Alloy shall not make available to, or use for the benefit of, any Direct
Competitor any Company Data containing information on any Buyers or Catalog
Requestors of any Company Flagship Brand without obtaining prior Company
approval, which approval shall not be unreasonably withheld or delayed. In the
event that Company neither

 

22



--------------------------------------------------------------------------------

 

approves nor denies a request within three (3) business days of receipt, such
request shall be deemed approved. Alloy shall not make available to, or use for
the benefit of, any Indirect Competitor any Company Data containing information
on any 0-6 month Catalog Requestors or any 0-12 month Buyers if such information
is being used to promote a product which is in direct competition with a Company
product (such as Target offering teenage apparel) without obtaining prior
Company approval, which approval shall not be unreasonably withheld or delayed.
In the event that Company neither approves nor denies a request within three
(3) business days of receipt, such request shall be deemed approved.

 

  (b). Notwithstanding anything contained herein to the contrary, nothing shall
restrict or prohibit Alloy from making available to or using for the benefit of
an Indirect Competitor Company Data containing information on 6+ month Catalog
Requestors and 12+ month Buyers provided that (i) such Company Data is not being
used to promote a product which is in direct competition with a Company product
(e.g. Target promoting back to school supplies) and (ii) Alloy provides a copy
of the offer being promoted giving Company one (1) business day to object to
such use or transfer on the grounds that it is not in accordance with the
Advertising Guidelines.

 

  (c). Alloy shall not send more than one email message per week to the same
Person utilizing Company Data, except twenty weeks during any given calendar
year Alloy may send two emails per week to the same Person using Company Data.
Notwithstanding anything contained herein to the contrary, Alloy may assign or
otherwise transfer any and all rights, interests, or title to Company Data it
acquires pursuant to this Agreement to any of its Affiliates, which Affiliates
may use such Company Data consistent with the terms of this Agreement.

 

  (d). Any and all advertisements and offers made via email to Persons using
Company Data shall be subject to the restrictions sent forth on the Advertising
Guidelines.

 

  (e). Alloy shall not, and shall not permit any third party to, use any Company
Data in connection with making outbound telephone calls.

 

6.5.3 The terms and provisions of this section 6.5 shall survive for a period of
eighteen months years subsequent to termination.

 

6.6 Compensation. The parties acknowledge and agree that no monies are payable
by one Party to the other Party for the services contemplated in this Section 6
except:

 

  i. as set forth in Section 6.1.4;

 

23



--------------------------------------------------------------------------------

  ii. in the event Alloy undertakes, manages or otherwise handles list exchanges
for the Company and Alloy incurs third party list exchange costs against which
no revenue was generated to offset such costs, Company shall reimburse Alloy
such costs the “List Exchange Costs”); and

 

  iii. in the event that Alloy licenses or otherwise transfers to the Company
Alloy Data which results in a cost or charge to Alloy (the “License Costs” and
together with the Enhancement Costs and List Exchange Costs, the “Data Costs”),
Company shall reimburse Alloy the License Costs to the extent Company requested
such data.

 

6.7 Miscellaneous.

 

6.7.1. Each of Alloy and Company agrees, and agrees to cause its Affiliates, to
provide and maintain the technical facilities and services necessary to meet its
respective obligations set forth in this Agreement. To that end, the parties
will confer and agree on procedures for such matters as the following:

 

  (a) Structuring and transferring the Data in a way accessible and usable as
contemplated by this Agreement.

 

  (b) Establishing and following standard procedures for computer management of
the Data and related host systems, including backup measures, recovery
procedures, file maintenance and expansion, change controls, problem resolution
procedures, management and control of space use, performance reporting, and
related security and administration;

 

  (c) Establishing quality control and testing procedures; and

 

  (d) Establishing remedial response and error correction procedures.

 

6.7.2 Alloy and Company agree to meet within the first three months during the
Term of the Agreement for the purpose of undertaking a full data mapping and
other matters related to Data collection and to cooperate in good faith with
respect to each other’s requests to effect the intent of this Agreement.

 

7. OTHER SERVICES.

 

7.1. Gift Certificates. Alloy has the right to purchase from Company gift
certificates at a discount equal to fifty (50%) of the face value of such
certificate (“Gift Certificate Costs”),

 

24



--------------------------------------------------------------------------------

provided that the aggregate maximum retail value of such gift certificates
purchased in any three month period does not exceed five thousand dollars
($5,000).

 

7.2 Discounts. Company shall offer a friends and family type of discount to
employees of Alloy and its Affiliates no less than once per every three month
period.

 

8. Relationships with Third Parties; Invoicing and Collections; and Reporting.

 

8.1 Relationships with Third Party Advertisers. Alloy shall be responsible for
establishing and maintaining the relationships with any and all third parties
advertising, marketing or otherwise using any Company Media Asset, including
without limitation the establishment of advertising rates, negotiation and
execution of agreements, and invoicing and collection procedures.

 

8.2 Media Revenue Calculations; Time of Payments to Company. Promptly after the
end of each month, Agent shall determine (i) the amount of Media Revenues
generated during the previous month in accordance with the terms herein and GAAP
as consistently applied by the Company; (ii) the amount of Media Payments due
Company in respect of such month, and (iii) the amount of Media Costs payable to
or by Company and shall deliver a copy of each such determination. All amounts
shown as due to the Company as stated on each such statement shall be paid by
Agent to Company no later than forty-five (45) days from the date of the end of
the applicable month. All payments due Company pursuant to this Agreement shall
be made by wire transfer of immediately available funds to an account or
accounts designated by Agent to Company.

 

8.3 Timing of Payments. Unless otherwise agreed to by the Parties, Agent shall
invoice each third party for amounts owed in connection with the sale, license
or rental of any Company Media Asset in accordance with Agent’s normal billing
practices as may be in effect from time-to-time with respect to its other
customers. Alloy shall use commercially reasonably efforts to collect monies
payable by third parties. Notwithstanding anything contained herein to the
contrary, Agent shall not be obligated to deliver any Media Payment to Company
for any sale, license or rental of the Company Media Assets to a third party
unless, and only to the extent that, monies have actually be received by Agent
from such third party, except for any Website Fees, which Website Fees are owed
regardless of whether or not monies are payable to Alloy by a third party.
Should a third party default in its payment obligations as set forth in the
agreement concerning the sale, license or rental of the Company Media Assets,
Company will no longer have the obligation to perform its obligations to the
extent that they relate to such defaulting third party. Agent and Company agree
to reasonably cooperate regarding Claims against a defaulting third party.

 

25



--------------------------------------------------------------------------------

8.4 Cost Invoicing by Company. Company shall deliver to Agent a statement no
later than the fifth (5th) day of any given month detailing any costs payable by
Alloy during the previous month pursuant to the terms of this Agreement.

 

8.5 Review.

 

8.5.1. Each Party shall have the right to conduct a review of any determination
of monies payable by the other Party by noticing the such other Party of its
intent to do so of at least forty-five (45) days in advance of the date such
review is requested provided that requesting Party shall not have conducted a
review more than once during any given eighteen (18) month period and such
review is limited to payments paid or payable during such eighteen (18) month
period.

 

8.5.2. If based on a review conducted pursuant to Section 8.5.1, a Party objects
to the other Party’s determination of monies due to or payable by the objecting
Party, the objecting Party shall deliver to such other Party a written notice of
its objection (a “Dispute Notice”) setting forth, with reasonable specificity,
the nature of the dispute and the objecting Party’s alternative calculation. If
the non-objecting Party does not deliver to the objecting Party a response to
the Dispute Notice (“Response Notice”) within thirty (30) days of receipt of the
Dispute Notice, it shall be deemed to have agreed to objecting Party’s
determination as set forth in the Dispute Notice. If the non-objecting Party
timely delivers a Response Notice, the Parties shall work in good faith to
resolve such dispute. If they are not able to resolve such dispute, it shall,
within sixty (60) days of delivery of the Response Notice, submit the dispute to
an independent public accounting firm, mutually agreeable to Agent and Company
(the “Arbitrator”). If Agent and Company are unable to agree on an Arbitrator
within such 60-day period, any party may request that the American Arbitration
Association (“AAA”) select an accounting firm in accordance with AAA rules and
procedures applicable to commercial disputes, which firm shall be the Arbitrator
hereunder. Agent and Company shall, within the next twenty (20) calendar days
thereafter, present their positions with respect to the disputed item(s) to the
Arbitrator together with such other materials as the Arbitrator deems
appropriate. The Arbitrator shall, after the submission of the evidentiary
materials, be required to submit its written decision on each disputed item to
Agent and Company within fifteen (15) days after receipt of such materials, and
any adjustments shall be made within 5 days after such decision is submitted.
Any determination by the Arbitrator with respect to any disputed item shall be
final, binding and conclusive on each Party to this Agreement, absent manifest
error. Agent and Company agree that the cost of the review and the Arbitrator
shall be borne the Party whose determination was farthest from the determination
of the arbitrator; provided, however, if a review is

 

26



--------------------------------------------------------------------------------

conducted and no adjustment in excess of 5% is made to the non-objecting Party’s
calculations, the objecting Party shall bear the entire cost of the Arbitrator,
if any, and shall reimburse the non-objecting Party for any out-of-pockets costs
related to such review.

 

8.6. Reporting and Scheduling. dELiA*s and Alloy, each agree, and to cause their
respective Affiliates, to provide to the other in a timely manner information
reasonably necessary to allow the requesting Party to plan and project,
including delivery of monthly reports showing the number and rate of Print
Advertisements, Website Advertisements and Insertions sold to date and updated
annual forecasts, and copies of any and all US postal service 3602 forms
providing actual circulation mailed for each catalog shipped to be used as proof
of circulation to third parties advertising through the Company Brand catalogs.
The Parties agree to cooperate in connection with the review and updates of the
Schedules referenced herein, including without limitation, to work in good faith
so that any and all updates are agreed upon in advance to allow sufficient time
for Agent and Company to appropriately prepare and plan.

 

9. Representations, Warranties and Covenants.

 

9.1 Company Representations, Warranties and Covenants.

 

Company hereby represents, warrants and covenants to and in favor of Agent as
follows:

 

9.1.1 Company: (i) is a corporation duly organized, validly existing and in good
standing under the laws of the state of its incorporation; (ii) has all
requisite power and authority to operate its assets and properties and to
consummate the transactions contemplated hereby; and (iii) is and during the
Term will continue to be, duly authorized and qualified as a foreign corporation
to do business and in good standing in each jurisdiction where the failure to be
so qualified would result in or have a Company Material Adverse Effect.

 

9.1.2 The Company has the right, power and authority to execute and deliver this
Agreement and to perform fully its obligations hereunder. Company has taken all
necessary actions required to authorize the execution, delivery and performance
of this Agreement, and no further consent or approval is required for Company to
enter into and deliver this Agreement and to perform its obligations hereunder.
This Agreement has been duly executed and delivered by Company and constitutes
the legal, valid and binding obligation of Company enforceable in accordance
with its terms. No court order or decree of any federal, state or local
governmental authority or regulatory body is in effect that would prevent or
impair, or is required for the Company’s consummation of, the transactions
contemplated by this Agreement, and no consent of any third party which has not
been obtained is required therefor.

 

9.1.3 No action, arbitration, suit, notice, or legal, administrative or other
proceeding before any court or governmental body has been instituted by or
against the Company, or has been settled or resolved, or to Company’s knowledge,
is threatened against or

 

27



--------------------------------------------------------------------------------

affects Company, which, if adversely determined, could result in or have a
Company Material Adverse Effect.

 

9.1.4 There are no agreements, contracts or other understandings in effect which
limit the ability of Company to comply with its obligations set forth in this
Agreement. Company covenants not to enter into any contract, agreement or other
understanding with any third party involving or related to the Company Media
Assets that would or could be reasonably thought to have an adverse effect upon
the Company Media Assets or Agent’s representation thereof pursuant to this
Agreement. The parties agree that the failure of Company to comply with its
covenant under this Section shall be deemed a material breach by Company.

 

9.1.5 As between Company and its Affiliates on one hand and Agent and its
Affiliates on the other hand, Company will be responsible for the supply,
operation and maintenance of the Company Websites, and will monitor the Company
Websites’ connection to the internet and perform hardware and network software
services as reasonably may be required to maintain and operate the Company
Websites in substantially the manner in which it was operated in the Ordinary
Course of Business prior to the Effective Date. The Parties expressly
acknowledge and agree that for so long as the Master Services Agreement by and
between dELiA*s and Agent is in effect dELiA*s shall be deemed to be in
compliance with this section.

 

9.1.6 The Company shall during the Term, comply in all material respects with
all laws, ordinances, rules, regulations and orders applicable to the Company
Media Assets and the Company Websites. The Company is not bound by any contract,
agreement or understanding, or subject to any charter or other corporate
restriction, nor is any Company Website or any of the Media Assets subject to
any intent, agreement or understanding, in any event, which has, or would be
expected to have or result in, a Company Material Adverse Effect.

 

9.2 Agent Representations and Warranties. Agent hereby represents, warrants and
covenants in favor of the Company as follows:

 

9.2.1 Agent (i) is a corporation, duly organized, validly existing and in good
standing under the laws of its state of its incorporation; (ii) has all
requisite power and authority to operate its assets and properties and to
consummate the transactions contemplated hereby; and (iii) is and during the
Term will continue to be, duly authorized and qualified to do business and in
good standing in each jurisdiction where the failure to be so qualified would
result in or have an Agent Material Adverse Effect.

 

9.2.2 Agent has the right, power and authority to execute and deliver this
Agreement to which it is a party and to perform fully its obligations hereunder.
Agent has taken all necessary actions required to authorize the execution,
delivery, and performance of this Agreement, and no further consent or approval
is required on the part of the Agent for Agent to enter into and deliver this
Agreement and to perform its obligations hereunder. This Agreement has been duly

 

28



--------------------------------------------------------------------------------

executed and delivered by the Agent and constitute the legal, valid and binding
obligation of the Agent enforceable in accordance with its terms. No court order
or decree of any federal, state or local governmental authority or regulatory
body is in effect that would prevent or impair or is required for the Agent’s
consummation of the transactions contemplated by this Agreement, and no consent
of any third party which has not been obtained is required therefor.

 

9.2.3 No action, arbitration, suit, notice, or legal, administrative or other
proceeding before any court or governmental body has been instituted by or
against the Agent, or has been settled or resolved, or to the Agent’s knowledge,
is threatened against or effects the Agent, which if adversely determined, would
result in or have an Agent Material Adverse Effect.

 

9.2.4 There are no agreements, contracts or other understandings in effect which
would limit the ability of Agent to comply with its obligations set forth in
this Agreement. Company covenants not to enter into any contract, agreement or
other understanding with any third party that would or could be reasonably
thought to have an adverse effect upon Agent’s representation of the Company
Media Assets pursuant to this Agreement. The parties agree that the failure of
Company to comply with its covenant under this Section shall be deemed a
material breach by Company.

 

9.2.5 Agent shall during the Term, comply in all material respects with all
laws, ordinances, rules, regulations and orders in meeting its obligations
herein set forth. The Company is not bound by any contract, agreement or
understanding, or subject to any charter or other corporate restriction that
would be expected to have or result in a Company Material Adverse Effect.

 

10. Grant of License. In connection with the transactions contemplated herein,
Company hereby grants to Agent a nonexclusive, royalty-free, worldwide license
during the Term (as hereinafter defined) to use or display the Intellectual
Property solely relating to, and solely for Agent’s use in connection with
Agent’s obligations and rights herein set forth. Agent agrees that all
Intellectual Property is, and shall remain, the property of Company, and Agent
shall return and/or cease all use of any Intellectual Property upon termination
of this Agreement.

 

11. Term. For purposes of this Agreement, the “Term” shall be deemed to start as
of the Spinoff completion date (the “Effective Date”) and shall terminate on the
third anniversary of the Effective Date (the “Initial Term”), provided, however,
the Agreement shall be renewed automatically for an additional two year period
if during the Initial Term (i) at least Four Hundred Thousand dollars ($400,000)
in Media Payments is payable to Company annually or (ii) less than Four Hundred
Thousand dollars ($400,000) in Media Payments is payable to Company annually,
but Agent has agreed to pay to Company the difference between the Four Hundred
Thousand dollars and the actual amount of Media Payments payable. In addition,
this Agreement and the transactions contemplated hereby may be terminated or
abandoned. The Parties hereby agree that if the Effective Date falls on a day
other than the last or first day of any

 

29



--------------------------------------------------------------------------------

given month, any Website Fees shall be prorated, with no other Media Payments or
Media Costs owed by one Party to the other for such month.

 

  (a) by mutual written consent of Company and Agent at any time; or

 

  (b) By either Party, if the other Party, (a) shall voluntarily be adjudicated
a bankrupt or insolvent or shall consent to or not contest the entry of an order
for relief against it as debtor; or (b) shall seek, consent to or not contest
the appointment of a receiver, trustee, custodian or other similar official for
itself or for all or any part of its assets or properties; or (c) shall file a
petition or commence any case, proceeding or other action seeking to have an
order for relief entered against it as debtor, or seeking reorganization,
arrangement, adjustment, liquidation, dissolution, or composition of it or its
debts or other relief under any law relating to bankruptcy, insolvency,
arrangement, reorganization, receivership, or other debtor relief under the laws
of the United States or any state or any other competent jurisdiction,
(iii)(a) a petition is filed, or any case, proceeding or other action is
commenced against Company seeking to have an order for relief entered against it
as debtor, or seeking reorganization, arrangement, adjustment, liquidation,
dissolution, or composition of its debts or other relief under any law relating
to bankruptcy, insolvency, arrangement, reorganization, receivership, or other
debtor relief under the laws of the United States or any state or other
competent jurisdiction and such proceeding is not dismissed within ninety
(90) days after the commencement thereof; or (b) a court of competent
jurisdiction enters an order for relief against it as debtor, or an order,
judgment or decree is entered appointing, with or without the consent or contest
of Company, a receiver, trustee, custodian or other similar official for it, or
for all or any part of its Collateral, and such petition, case, proceeding,
action, order, judgment or decree shall not be dismissed within ninety (90) days
after being commenced.

 

12. Indemnification.

 

12.1 Definitions. As used in this Section, the following terms shall have the
following meanings:

 

12.1.1. “Event of Indemnification” shall mean the following:

 

  (a) with respect to Agent (an “Agent Event of Indemnification”), (i) the
breach of any representation, warranty or covenant contained in this Agreement
by dELiA*s or any dELiA*s Affiliate; or(ii) any Claim resulting from the
Company’s gross negligence or willful misconduct in connection with its
obligations set forth hereunder;

 

  (b)

with respect to Company (a “Company Event of Indemnification”), (i) the breach
of any representation, warranty or covenant contained in this Agreement by Alloy
or

 

30



--------------------------------------------------------------------------------

 

any Affiliate, (ii) the use by Company of the Licensed URLs; or (iii) any Claim
resulting from Alloy’s gross negligence or willful misconduct in connection with
Alloy’s obligations set forth hereunder.

 

12.1.2 “Indemnified Persons” shall mean and include:

 

  (a) with respect to a Agent Event of Indemnification, Agent and its
Affiliates, successors and assigns, and the respective officers and directors of
each of the foregoing; or

 

  (b) with respect to a Company Event of Indemnification, Company and its
Affiliates, successors and assigns, and the respective officers and directors of
each of the foregoing.

 

12.1.3 “Indemnifying Persons” shall mean and include:

 

  (a) with respect to a Agent Event of Indemnification, dELiA*s and each of its
successors and assigns (the “Company Indemnifying Parties”); or

 

  (b) with respect to a Company Event of Indemnification, Agent and each of its
successors and assigns (the “Agent Indemnifying Parties”).

 

12.2 Indemnification Generally. The Indemnifying Persons shall indemnify the
Indemnified Persons from and against any and all Damages arising from or in
connection with any Event of Indemnification.

 

12.3 Assertion of Claims. No Claim shall be brought under Section 12.2 hereof
unless the Indemnified Persons, or any of them, promptly provides (a) written
notice of the existence of any such claim, specifying the nature and basis of
such claim and the amount thereof, to the extent known or (b) written notice
pursuant to Section 12.4 of any Third Party Claim, the existence of which might
give rise to such a Claim, but the failure so to provide such notice will not
relieve the Indemnifying Persons from any liability which they may have to the
Indemnified Persons under this Agreement or otherwise unless and only to the
extent that such failure results in the loss or compromise of any rights or
defenses of the Indemnifying Persons and they were not otherwise aware of such
action or claim. Upon the giving of such written notice as aforesaid, the
Indemnified Persons, or any of them, shall have the right to commence legal
proceedings prior or subsequent to the Survival Date for the enforcement of
their rights under Section 12.2 hereof.

 

31



--------------------------------------------------------------------------------

12.4 Notice and Defense of Third Party Claims. Losses resulting from the
assertion of liability by third parties (each, a “Third Party Claim”) shall be
subject to the following terms and conditions:

 

  (a) The Indemnified Persons shall promptly give written notice to the
Indemnifying Persons of any Third Party Claim that might give rise to any Loss
by the Indemnified Persons, stating the nature and basis of such Third Party
Claim, and the amount thereof to the extent known. Such notice shall be
accompanied by copies of all relevant documentation with respect to such Third
Party Claim, including, without limitation, any summons, complaint or other
pleading that may have been served, any written demand or any other document or
instrument. Notwithstanding the foregoing, the failure to provide notice as
aforesaid will not relieve the Indemnifying Persons from any liability which
they may have to the Indemnified Persons under this Agreement or otherwise
(unless and only to the extent that such failure directly results in the loss or
compromise of any rights or defenses of the Indemnifying Person and they were
not otherwise aware of such action or claim).

 

  (b) The Indemnifying Person shall defend any Third Party Claims with counsel
of their own choosing, and shall act reasonably and in accordance with their
good faith business judgment in handling such Third Party Claims. The
Indemnifying Persons, on the one hand, and the Indemnified Persons, on the other
hand, shall make available to each other and their counsel and accountants all
non-privileged books and records and information relating to any Third Party
Claims, keep each other fully apprised as to the details and progress of all
proceedings relating thereto and render to each other such assistance as may be
reasonably required to ensure the proper and adequate defense of any and all
Third Party Claims.

 

13. Post- Effective Date Covenants. Agent and Company agree as follows with
respect to the period following the Effective Date.

 

13.1 General. If at any time after the Effective Date any further action is
necessary or desirable to carry out the purposes of this Agreement, each of the
parties will take such further action (including the execution and delivery of
such further instruments and documents) as any other Party reasonably may
request.

 

13.2 Litigation Support. If and for so long as any Party actively is contesting
or defending against any action, suit, proceeding, hearing, investigation,
charge, complaint, claim, or demand in connection with any transaction
contemplated under this Agreement, the other Party will cooperate with such
Party or its counsel in the contest or defense, make available their personnel,
and provide such testimony and access to their books and records as shall be
necessary in connection with the contest or defense, all at the sole cost and
expense of the contesting or defending Party (unless the contesting or defending
Party is entitled to indemnification therefor under Article 11 above); provided
that nothing in this section shall require a Party to waive any privilege with
respect to any document, item of correspondence, report or other writing.

 

13.3 Confidential Information. (a) Each Party acknowledges and agrees that
during the Term course of performing its obligations under this Agreement, it
may learn of, be exposed to or come into possession of certain “Confidential
Information” (as defined herein) developed

 

32



--------------------------------------------------------------------------------

or owned by the other Party or entrusted to the other Party by others. Each
Party agrees that it will not, directly or indirectly, (i) use such Confidential
Information except as required in the normal and proper course of performing its
obligations hereunder; (ii) disclose such Confidential Information to any other
person, corporation or entity other than to parent or affiliate companies and
employees or representatives of each of the foregoing on a need to know basis;
or (iii) allow a third party access to such Confidential Information (except as
otherwise may be required by law, rule or order or a court, governmental agency
or arbitral panel of competent jurisdiction) without, in each case, obtaining
the prior written approval of the other Party. The foregoing restrictions shall
continue to apply for a period of one (1) year after the expiration or
termination of this Agreement, regardless of the resources thereof, and shall
continue to apply for so long as the confidential nature of such information is
maintained.

 

  (b) For the purposes of this Agreement, Confidential Information shall mean:
(i) financial information, including sales, profits, pricing methods and cost
information; (ii) information with respect to products, services, systems,
plans, processes, procedures, methods, data files and research and development
(whether or not protected by patents); and (iii) client, customer, vendor and
sources of supply lists, marketing plans, surveys and other marketing
information; (iv) any other information which a Party treats or considers
confidential.

 

  (c) Notwithstanding the foregoing, Confidential Information shall not include
any information that is: (i) available or becomes available from public sources
or that is in the public domain; (ii) received by a Party at any time from third
parties without breach of a non-disclosure obligation to the other Party;
(iii) shown through proper documentation to have been developed independently by
a Party prior to the date of this Agreement; (iv) readily discernible from
publicly available products or literature; or (v) approved for disclosure by
prior written permission of a corporate officer of the Party asserting that such
information is Confidential Information.

 

14. Miscellaneous

 

14.1 Expenses. Each Party hereto shall bear its own fees and expenses in
connection with the transactions contemplated hereby.

 

14.2 Entire Agreement. This Agreement (including Schedule and the Exhibits
attached hereto) and the other writings referred to herein contain the entire
agreement among the parties hereto with respect to the transactions contemplated
hereby and supersede all prior agreements or understandings, written or oral,
among any of the parties, their divisions or their Affiliates with respect
thereto.

 

14.3 Interpretation. Descriptive headings are for convenience only and shall not
control or affect the meaning or construction of any provision of this
Agreement. The word “herein” and similar references mean, except where a
specific Section or Article reference is expressly indicated, the entire
Agreement rather than any specific Section or Article. The table

 

33



--------------------------------------------------------------------------------

of contents and the headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

 

14.4 Specific Performance. The transactions contemplated by this Agreement are
unique transactions and any failure on the part of Company or Agent to complete
the transactions contemplated by this Agreement on the terms of this Agreement
may not be fully compensable in damages and the breach or threatened breach of
the provisions of this Agreement would cause Agent irreparable harm.
Accordingly, in addition to and not in limitation of any other remedies
available to any non-breaching Party for a breach or threatened breach of this
Agreement, the non-breaching Party will be entitled to seek specific performance
of this Agreement upon any breach by the other, and to an injunction restraining
the other from such breach or threatened breach.

 

14.5 Notices. All notices or other communications which are required or
permitted hereunder shall be in writing and sufficient if delivered personally
or sent by nationally-recognized overnight courier or by registered or certified
mail, postage prepaid, return receipt requested, or by telecopier, with
confirmation addressed as follows:

 

  (i) if to Agent, to:

 

Alloy, Inc.

151 West 26th Street, 11th Floor

New York, NY 10001

Attention: CEO

Telecopier: (212) 244-4311

 

With a copy to:

 

Alloy, Inc.

151 West 26th Street, 11th Floor

New York, NY 10001

Attention: General Counsel

Telecopier: (212) 244-4311

 

  (i) if to Company, to:

 

dEliA*s, Inc.

435 Hudson Street

New York, NY 10001

Attention: CEO

Telecopier:

 

34



--------------------------------------------------------------------------------

With a copy to:

 

dEliA*s, Inc.

435 Hudson Street

New York, NY 10001

Attention: General Counsel

Telecopier:

 

or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith. All such notices
or communications shall be deemed to be received (a) in the case of personal
delivery, on the date of such delivery, (b) in the case of nationally-recognized
overnight courier, on the next business day after the date when sent, (c) in the
case of telecopier transmission, upon confirmed receipt, and (d) in the case of
mailing, on the third business day following the date on which the piece of mail
containing such communication was posted.

 

14.6 Counterparts. This Agreement may be executed in any number of counterparts
by original or facsimile signature, each such counterpart shall be an original
instrument, and all such counterparts together shall constitute one and the same
agreement.

 

14.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without reference to its
conflicts of laws provisions.

 

14.8 Benefits of Agreement. All the terms and provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns. Neither this Agreement nor any
rights or responsibilities arising hereunder shall be assignable or delegable by
any Party hereto without the consent of the other parties hereto except that
Alloy may delegate any of its rights and obligations set forth in this Agreement
to any of its Affiliates or a third party provided that such delegation shall
not relieve Alloy of any of its obligations herein set forth.

 

14.10 Pronouns. As used herein, all pronouns shall include the masculine,
feminine, neuter, singular and plural thereof whenever the context and facts
require such construction.

 

14.11 Amendment, Modification and Waiver. This Agreement shall not be altered or
otherwise amended except pursuant to an instrument in writing signed by Agent
and Company; provided, however, that any Party to this Agreement may waive in
writing any obligation owed to it by any other Party under this Agreement. The
waiver by any Party hereto of a breach of any provision of this Agreement shall
not operate or be construed as a waiver of any subsequent breach.

 

14.12 No Third Party Beneficiaries. Nothing express or implied in this Agreement
is intended to confer, nor shall anything herein confer, upon any person other
than the parties and the respective successors or assigns of the parties, any
rights, remedies, obligations or liabilities whatsoever.

 

35



--------------------------------------------------------------------------------

14.13 Interpretation. This Agreement has been negotiated between the parties and
will not be deemed to be drafted by, or the product of, any Party. As such, this
Agreement will not be interpreted in favor of, or against, any Party.

 

14.14 No Joint Venture. No Party hereto shall make any warranties or
representations, or assume or create any obligations, on the other Party’s
behalf except as may be expressly permitted hereunder or in writing by such
other Party. For the avoidance of doubt, the parties may delegate any of their
obligations set forth herein to an Affiliate or a third party provided that each
Party shall be solely responsible for the actions of all its respective
employees, agents and representatives.

 

14.15 Dispute Resolution.

 

  (a) Informal Dispute Resolution. In the case of any disputes under this
Agreement, the parties shall first attempt in good faith to resolve their
dispute informally, or by means of commercial mediation, without the necessity
of a formal proceeding.

 

  (b)

Arbitration. All disputes, claims, controversies and differences arising out of
or relating to this Agreement or the termination, invalidity or breach hereof,
which cannot otherwise be resolve as provided above, shall be determined by
arbitration in New York, New York in accordance with the expedited arbitration
provisions of the Commercial Arbitration Rules of the American Arbitration
Association (except as otherwise specified in this Section) using arbitrators
who are commercial litigators with experience in litigating disputes among
parties to similar disputes and who are admitted before the bar of any state of
the United States. The dispute shall be determined by one (1) arbitrator
acceptable to both Parties who shall be selected within fourteen (14) days of
receipt of notice of intention to arbitrate by the Party receiving that notice.
If the receiving Party fails to respond to said notice within said fourteen
(14) days, then the Party providing said notice shall select the arbitrator and
the arbitrator selected by the Party providing said notice shall be deemed to
have been selected by the receiving Party. If, by the end of said fourteen
(14) day period the Parties have not agreed upon one (1) arbitrator as
acceptable, then the dispute shall be determined by a panel of three
(3) arbitrators selected as follows: within an additional seven (7) days, each
Party shall appoint one (1) arbitrator. These two (2) arbitrators shall then,
within an additional seven (7) days, name a third arbitrator. If the two
(2) arbitrators are unable to agree upon the choice of a third arbitrator within
seven (7) days, either Party may request the person or entity administering the
arbitration, or, if none, the American Arbitration Association or any other
arbitration administering person or entity, to appoint the necessary arbitrator
pursuant to the Commercial Arbitration Rules. Arbitrators shall be compensated
for their services at the standard hourly rate charged in their private
professional activities. The Parties acknowledge that the United States District
Court for the Southern District of New York has jurisdiction over the parties
for the purpose of enforcing

 

36



--------------------------------------------------------------------------------

 

this Section. The rules of civil procedure and evidence of the State of New York
shall apply with respect to any arbitration hereunder, including all rules
pertaining to discovery and inspection. The arbitrator(s) shall follow
substantive rules of law. The arbitrator(s) shall make the award in strict
conformity with this Agreement and shall have no power to depart from or change
any of the provisions hereof. The award of the panel shall be accompanied by
findings of fact and a written statement of reasons for the decision. Both
Parties agree to be bound by the results of this arbitration; judgment upon the
award so rendered may be entered and enforced in any court of competent
jurisdiction. To the extent reasonably practicable, both Parties agree to
continue performing their respective obligations under this Agreement while the
dispute is being resolved. All matters relating to any arbitration hereunder
shall be maintained in confidence. Nothing contained in this Section shall
prohibit either Party from seeking equitable relief without first resorting to
arbitration under such circumstances as that Party’s interests hereunder and in
its property will be otherwise compromised. In the event of arbitration, the
prevailing Party may recover costs and reasonable attorneys’ fees in such
amounts as the arbitrator(s) may award.

 

[Signatures appear on next page]

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Agent and Company hereby execute this Agreement by their
duly authorized representatives as a sealed instrument as of the day and year
first written above.

 

AGENT:

ALLOY, INC.

By:   /s/ James K. Johnson, Jr.    

Its

  CFO and COO

COMPANY:

dELiA*s, Inc.

By:   /s/ Robert E. Bernard    

Its:

  CEO

 

38